

115 HR 3044 IH: To amend title XVIII of the Social Security Act to expand supplemental benefits to meet the needs of chronically ill Medicare Advantage enrollees under the Medicare program, and for other purposes.
U.S. House of Representatives
2017-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3044IN THE HOUSE OF REPRESENTATIVESJune 23, 2017Mr. Meehan (for himself, Ms. Sewell of Alabama, Mr. Lance, Ms. DeGette, and Mr. Kennedy) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to expand supplemental benefits to meet the needs
			 of chronically ill Medicare Advantage enrollees under the Medicare
			 program, and for other purposes.
	
		1.Expanding supplemental benefits to meet the needs of chronically ill medicare advantage enrollees
 (a)In generalSection 1852(a)(3) of the Social Security Act (42 U.S.C. 1395w–22(a)(3)) is amended— (1)in subparagraph (A), by striking Each and inserting Subject to subparagraph (D), each; and
 (2)by adding at the end the following new subparagraph:  (D)Expanding supplemental benefits to meet the needs of chronically ill enrollees (i)In generalFor plan year 2020 and subsequent plan years, in addition to any supplemental health care benefits otherwise provided under this paragraph, an MA plan may provide supplemental benefits described in clause (ii) to a chronically ill enrollee (as defined in clause (iii)).
							(ii)Supplemental benefits described
 (I)In generalSupplemental benefits described in this clause are supplemental benefits that, with respect to a chronically ill enrollee, have a reasonable expectation of improving or maintaining the health or overall function of the chronically ill enrollee and may not be limited to being primarily health related benefits.
 (II)Authority to waive uniformity requirementsThe Secretary may, only with respect to supplemental benefits provided to a chronically ill enrollee under this subparagraph, waive the uniformity requirement under subsection (d)(1)(A), as determined appropriate by the Secretary.
 (iii)Chronically ill enrollee definedIn this subparagraph, the term chronically ill enrollee means an enrollee in an MA plan that the Secretary determines— (I)has one or more comorbid and medically complex chronic conditions that is life threatening or significantly limits the overall health or function of the enrollee;
 (II)has a high risk of hospitalization or other adverse health outcomes; or (III)requires intensive care coordination..
				(b)GAO Study and Report
 (1)StudyThe Comptroller General of the United States (in this subsection referred to as the Comptroller General) shall conduct a study on supplemental benefits provided to enrollees in Medicare Advantage plans under part C of title XVIII of the Social Security Act. Such study shall include an analysis of the following:
 (A)The type of supplemental benefits provided to such enrollees, the total number of enrollees receiving each supplemental benefit, and whether the supplemental benefit is covered by the standard benchmark cost of the benefit or with an additional premium.
 (B)The frequency in which supplemental benefits are utilized by such enrollees. (C)The impact supplemental benefits have on—
 (i)indicators of the quality of care received by such enrollees, including overall health and function of the enrollees;
 (ii)the utilization of items and services for which benefits are available under the original Medicare fee-for-service program option under parts A and B of such title XVIII by such enrollees; and
 (iii)the amount of the bids submitted by Medicare Advantage Organizations for Medicare Advantage plans under such part C.
 (2)ReportNot later than 5 years after the date of the enactment of this Act, the Comptroller General shall submit to Congress a report containing the results of the study conducted under paragraph (1), together with recommendations for such legislation and administrative action as the Comptroller General determines appropriate.
				